Hodges, J.
The answer to the petition for certiorari not affirmatively showing that a final judgment was rendered, the judge of the superior court did not err in dismissing the certiorari. A motion to postpone the hearing of the certiorari in the superior court was not the remedy. Exceptions to the answer should have been taken by the party whose rights were affected by the incomplete answer. Civil Code, § 5196; Ford v. Toomer, 116 Ga. 795 (43 S. E. 45); Stoner v. Magins, 116 Ga. 797 (43 S. E. 45). Judgment affirmed.